COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-13-00191-CV

Kent Davis and D. Kent Davis, P.C.         §    From the 96th District Court

                                           §    of Tarrant County (096-257264-11)
v.
                                           §    December 29, 2014
Ledford White and M & M Joint
Venture                                    §    Opinion by Chief Justice Livingston

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in part of the trial court’s judgment.        It is ordered that the

judgment of the trial court is affirmed in part and reversed in part. We reverse

the trial court’s award of exemplary damages and render judgment on the jury’s

verdict that appellants Kent Davis and D. Kent Davis, P.C. recover from

appellees Ledford White and M & M Joint Venture $2.8 million in exemplary

damages. We affirm the remainder of the trial court’s judgment.

      It is further ordered that appellees Ledford White and M & M Joint Venture

shall pay all of the costs of this appeal, for which let execution issue.


                                      SECOND DISTRICT COURT OF APPEALS



                                      By    /s/ Terrie Livingston
                                           Chief Justice Terrie Livingston